Citation Nr: 1754712	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  15-01 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a disability manifested by loss of hair.

2. Entitlement to service connection for depression, to include as secondary to a disability manifested by loss of hair.


ATTORNEY FOR THE BOARD

C. Casey, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1962 to May 1965.

This matter comes before the Board of Veterans Appeals (Board) from an April 2014 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2014, the Veteran requested a hearing before the Board. However, in October 2016, he withdrew the request.  See October 2016 Letter from Veteran.

In February 2017, the Board remanded this case to obtain a VA examination and opinion regarding the etiology of the Veteran's claimed hair loss disability. The requested VA examination was provided in March 2017.  The directives have been substantially complied with and the matter again is before the Board. Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the February 2017 remand, a VA medical opinion was requested to help ascertain the etiology of the Veteran's claimed hair loss disability. On review of the opinion obtained, further development is still needed.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In March 2017, a VA examiner opined that it is less likely as not that the Veteran's alopecia, or hair loss, occurred in service or is etiologically related to service, to include in-service chemical exposure and a sebaceous cyst which was treated in service.  Despite providing an opinion, the examiner noted that she was a general internal medicine physician, and recommended that the veteran have a formal dermatology evaluation for establishing etiology of the alopecia.  A dermatology report was completed by the same general internal medicine physician. The VA examination is inadequate because the examiner suggests the need for an expert opinion, but no such opinion was given. Therefore, an additional VA medical opinion is necessary.

Accordingly, the Veteran's claims file is remanded for a dermatologist's opinion regarding whether the Veteran's current hair loss disability relates to service. 

The Board is also remanding the Veteran's claim for service connection for depression, because it is inextricably intertwined with the claim for service connection for a disability manifested by loss of hair. In November 2010, the Veteran reported to VA mental health treatment providers that his baldness has caused him depression and distress. Consequently, the claim for service connection for depression is also remanded for development and adjudication.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request that the Veteran identify the provider(s) of any additional medical treatment or evaluation for his hair loss and depression, and provide any releases necessary for VA to secure medical records.  Obtain complete records of all such treatment or evaluation from all sources identified by the Veteran. 

2. Provide the Veteran's claims file to a dermatologist who is qualified to give an opinion as to the etiology of the Veteran's hair loss condition. A new examination is only required if deemed necessary by the examiner. The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed medical history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, and provide a complete explanation in support of such a finding.

b) The examiner should provide a diagnosis for any hair loss condition.  The examiner should then provide an opinion as to whether any of the Veteran's identified hair loss conditions are at least as likely as not (i.e., to a 50-50 or greater degree of probability) causally related to active service.  The examiner should specifically address evidence of chemicals used to straighten the Veteran's hair in service and treatment for a sebaceous cyst in service.  

The examiner must provide a detailed rationale for any opinion given.  If unable to provide the requested opinions without resorting to speculation, it should be clearly and specifically stated, along with an explanation as to why that is so. 

3. Conduct any additional development necessary to adjudicate the Veteran's claim for service connection for depression, to include, if necessary, scheduling a VA psychological examination. The RO must consider all theories of entitlement, to include service connection on both a direct and secondary basis.

4. After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claims.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

